Citation Nr: 1208635	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  07-20 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, and if so, whether service connection is warranted. 

2.  Entitlement to service connection for a cardiac disorder.

3.  Entitlement to an initial rating greater than 30 percent for service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to an effective date earlier than September 29, 2005, for the grant of service connection for PTSD.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a cardiac disorder; an April 2010 rating decision of the St. Petersburg RO, which effectuated the Board's March 2010 decision granting service connection for PTSD and assigned a 30 percent rating, effective September 29, 2005; and an August 2010 rating decision that denied entitlement to a TDIU.  

In August 2009, a hearing was held before the undersigned Veterans Law Judge.  In March 2010, the Board remanded the issue of entitlement to service connection for a cardiovascular disorder for further development. 

In May 2010, the Veteran filed VA Form 21-526b, Veteran's Supplemental Claim, and indicated that he wanted an increased evaluation for his service-connected PTSD.  The Board finds that this statement constitutes a valid Notice of Disagreement (NOD) with the 30 percent rating assigned for service-connected PTSD in the RO's April 2010 rating decision, such that this issue is properly before the Board.  See Palmer v. Nicholson, 21 Vet. App. 434, 436-37 (2007) (holding that an NOD must express dissatisfaction with an adjudicative determination and need not express a specific desire for appellate review); see also 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2010).

In April 2011, the Veteran's representative filed a document titled "Notice of Disagreement" wherein she contended that the RO's April 2010 decision should have awarded an initial disability rating of 70 percent for service-connected PTSD as well as an earlier effective date.  The RO's April 2010 decision was mailed on April 21, 2010.  The representative's formal NOD was received on April 22, 2011.  A postmarked envelope is not of record.  Therefore, the postmark date will be presumed to be April 14, 2010, five days prior to the receipt of the document by the Board, excluding Saturdays, Sundays, or any legal holiday, such that the NOD for the issue of entitlement to an effective date earlier than September 29, 2005, for the grant of service connection for PTSD is timely.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.305(a).      

In July 2011, the Veteran filed a notice of disagreement with the RO's August 2010 rating decision that denied entitlement to a TDIU, such that this issue is properly before the Board.  See Palmer v. Nicholson, 21 Vet. App. 434, 436-37 (2007) (holding that an NOD must express dissatisfaction with an adjudicative determination and need not express a specific desire for appellate review); see also 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2010).

In accordance with the holding in Boggs v. Peake, 520 F.3d 1330 (2008) (holding that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered as separate and distinct claims), the issue of entitlement to service connection for a cardiovascular disorder has been recharacterized as two distinct issues on the title page.  There is no prejudice to the Veteran as a result of recharacterizing the hypertension claim as a new and material evidence issue, as his claims are granted below.  

The issues of entitlement to an initial rating greater than 30 percent and an effective date earlier than September 29, 2005, for service-connected PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service connection for hypertension was denied by an unappealed May 1987 rating decision.  

2.  The evidence received since the May 1987 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for hypertension. 

3.  The Veteran's hypertension was incurred in, or caused by, his military service. 

4.  The Veteran's cardiac disorder was incurred in, or caused by, his military service. 


CONCLUSIONS OF LAW

1.  The May 1987 rating decision denying the Veteran's entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.160(d) (2011); 38 C.F.R. § 20.1103 (2011).

2.  As evidence received since the May 1987 rating decision is new and material, the claim of entitlement to service connection for hypertension is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  The criteria for entitlement to service connection for a cardiac disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board reopens the claim for service connection for hypertension and grants service connection for hypertension and a cardiac disorder.  This award represents a complete grant of the benefits sought on appeal with regard to those issues.  Thus, any deficiency in VA's compliance with the duty to notify and assist or the Board's March 2010 Remand order is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

As noted above, the RO denied service connection for hypertension in May 1987 on the basis that hypertension was not shown in service or within a year of discharge from service.  This decision is final.  In November 2010, the VA examiner stated that he was unsure if the Veteran could have developed hypertension within a year of discharge from service.  This evidence is new, as it has not previously been submitted, and material, as it contributes to a more complete picture of the Veteran's disability and could result in substantiation of the claim if VA fulfilled its duty to assist the Veteran with the development of the claim as described in Daves v. Nicholson, 21 Vet. App. 46, 51-52 (2007) (holding that that where a medical examiner states that an opinion cannot be provided without additional information, VA must determine whether that information may be reasonably obtained, and, if so, to make efforts to obtain it and seek an additional medical opinion).  See Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010); Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  As the additional evidence is both new and material, the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran contends that he currently suffers from hypertension and a cardiac disorder, that he first suffered from symptoms of these disorders during active service, and that he has continuously experienced symptoms of these disorders since that time.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).    

Alternatively, under 38 C.F.R. § 3.303(b), the second and third elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The claimant must show (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  Id. at 307.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

When evaluating a claim for disability benefits, VA must give due consideration to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis if (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A layperson may also be competent to show that the condition claimed was noted during service, to testify to continuity of symptomatology, or to relate that symptomatology to the current diagnosis.  See Savage, 10 Vet. App. at 497.

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran is currently diagnosed with hypertension and several cardiac abnormalities, including mitral insufficiency and tricuspid insufficiency.  See April 2007 VA examination report.  During the appellate period, cardiology studies have also shown a slightly prominent right ventricle and unifocal ventricular premature contractions, see April 2007 Multi Gated Acquisition Scan (MUGA), as well as a mildly enlarged left atrium, slight aortic valve thickening, mild mitral annular calcification, and mild mitral regurgitation.  See October 2010 echocardiogram (EKG).  The November 2010 VA examiner also diagnosed the Veteran with hypertension, noting that the Veteran's hypertension required continuous medication.  

Service treatment records show that the Veteran complained of chest pain in October 1981 and October 1983.  In October 1983, he also reported symptoms of dizziness and had a diastolic pressure of 85 and systolic pressure of 140 (140/85), described by the November 2010 VA examiner as "elevated blood pressure."  He also had an abnormal apical sound, although the chest x-ray was within normal limits.  The physician questioned whether the Veteran's symptoms were related to an underlying cardiac disorder.  In April 1987, a VA examiner diagnosed the Veteran with arterial hypertension.  His blood pressure reading was 150/106.  The EKG was borderline and showed nonspecific intraventricular conduction delay.  On examination, the heart sounds had a distant quality.  At that examination, the Veteran reported being hospitalized for chest pain at Letterman Hospital in 1983, which he asserted began in 1982.  

Following the April 1987 VA examination, the Veteran's VA and private treatment records consistently show symptoms of chest pain, elevated blood pressure, and cardiac irregularities, such as palpitations, distant heartbeats and/or pulses, a clicking sound, murmur, mild concentric left ventricular hypertrophy, left ventricular diastolic dysfunction, a hypokinetic anteroseptal wall, mild mitral insufficiency, a thickened anterior leaflet, and mild tricuspid valve insufficiency, in addition to the currently diagnosed conditions described above.  See December 1990 VA employee treatment records, September 1994 private treatment records, September 1996 VA discharge summary, December 1998 private treatment records, March 2002 private treatment records, October 2002 VA treatment records, August 2005 VA treatment records, and September 2005 VA EKG. 

The Veteran is competent to report symptoms of pain, like chest pain.  Washington, 19 Vet. App. at 368.  He is also competent to report the onset of those symptoms in service and hospitalization for chest pain within a year after service.  Davidson, 581 F.3d at 1316.  Furthermore, the Board finds that his testimony regarding his continuous history of acute instances of chest pain since service and treatment for those symptoms in 1983 is credible as it is internally consistent and consistent with the other evidence of record.  

The medical evidence also shows a continuous history of symptoms of hypertension and a cardiac disorder, such as chest pain, dizziness, and elevated blood pressure beginning in service.  Hypertension was formally diagnosed less than two years after discharge from active service.  Lastly, the symptoms described and documented are also reported contemporaneously with the currently diagnosed disorders, thereby linking them to the Veteran's currently diagnosed hypertension and cardiac disorders.  

In November 2010, the VA examiner provided the opinion that any cardiovascular disability did not have its onset in active service because the service treatment records do not contain any evidence of an acute cardiac problem and the 1985 examination report only mentions the Veteran's asthma.  However, the examiner did not discuss the Veteran's reports of chest pain, dizziness, and elevated blood pressure from October 1981 and October 1983.  Therefore, as the examiner did not account for the Veteran's full relevant medical history, the opinion provided is of diminished probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Similarly, the November 2010 VA examiner was unable to say whether the Veteran had hypertension within a year of discharge from service and did not provide an opinion as to whether hypertension was otherwise related to service.  Therefore, insofar as the medical opinion fails to provide a clear statement as to the etiology of the Veteran's hypertension, the Board finds the opinion to be of little probative value.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on a lack of a definitive statement as to etiology); Nieves- Rodriguez, 22 Vet. App. at 301.

Therefore, in weighing the probative value of the evidence of record showing a current diagnosis of hypertension and several cardiac abnormalities, including mitral insufficiency and tricuspid insufficiency; onset of symptoms of chest pain, dizziness, and elevated blood pressure in service; continuous symptoms of chest pain, elevated blood pressure, and documented cardiac irregularities since service; and medical treatment records contemporaneously linking those continuous symptoms to the current diagnoses, the Board finds that service connection for hypertension and service connection for a cardiac disorder is warranted.  See 
38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307; Savage, 10 Vet. App. at 496-497.  In making this finding, any doubt has been resolved in favor of the Veteran.  
38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened. 

Service connection for hypertension is granted. 

Service connection for a cardiac disorder is granted. 


REMAND

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely NOD and there is no issuance of a statement of the case (SOC), the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  As discussed above, the RO granted service connection for PTSD and assigned a 30 percent rating, effective September 29, 2005, in an April 2010 rating decision.  The Veteran and his representative submitted NODs with the rating and effective date assigned in May 2010 and April 2011.  In August 2010, the RO denied entitlement to a TIDU.  The Veteran submitted an NOD in July 2011.  Therefore, this case must be remanded for the issuance of an SOC on these issues.  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case addressing the claims of entitlement to an initial rating greater than 30 percent for PTSD; entitlement to an effective date earlier than September 29, 2005, for the grant of service connection for PTSD; and entitlement to a TDIU.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal on these issues, then the claim should be returned to the Board for further appellate procedure.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


